 



EXHIBIT 10.14

ITLA CAPITAL CORPORATION
NON-QUALIFIED STOCK OPTION
(NON-EMPLOYEE DIRECTOR)

Director Name:
Director

ITLA Capital Corporation (the “ Company”), pursuant to its 1995 Stock Option
Plan for Non-employee Directors (the “1995 Plan”), has this day granted to you,
the Optionee named above, an option (“Option”) to purchase shares of the common
stock of the Company (“Common Stock”). The Option is not intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). Capitalized terms not defined
herein shall have the meanings assigned to them in the 1995 Plan.

The details of your Option are as follows:



1.   The total number of shares subject to this Option is No. of Shares
(Numeral). Subject to the foregoing and the limitations contained herein, this
Option shall be exercisable in full on the first anniversary of the date of the
grant.



2.  (a)   The exercise price of this Option is $Exercise price per share, which
is not less than the Fair Market Value of the Common Stock on the date of the
grant of this Option.     (b)   The exercise price per share shall be paid upon
exercise of all or any part of each installment which has become exercisable by
you at the time the Option is exercised (i) in cash, (ii) in Common Stock valued
at its Fair Market Value on the date of exercise, or (iii) by a combination of
(i) and (ii) at the discretion of the Compensation Committee (the “Committee”).
The Committee in its sole discretion may also permit payment of the purchase
price upon exercise of any Option to be made by (i) having shares withheld from
the total number of shares of Common Stock to be delivered on exercise or by
(ii) delivering a properly executed notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds to pay the exercise price.



3.   The minimum number of shares with respect to which this Option may be
exercised at any one time is ten (10) except as to an installment subject to
exercise, as set forth in paragraph 1, which amounts to fewer than ten
(10) shares, in which case, as to the exercise of that installment, the number
of shares in such installment shall be the minimum number of shares. This Option
may not be exercised so as to purchase fractional shares.



4.   The Company may require an Optionee, or any person to whom an Option is
transferred, as set forth in paragraph 7, as a condition of exercising the
Option, to give written

 



--------------------------------------------------------------------------------



 



      assurances satisfactory to the Company stating that such person is
acquiring the stock subject to the Option for such person’s own account and not
with any present intention of selling or otherwise distributing the stock;
provided, however, that the requirement of providing such written assurances,
and any assurances given pursuant to the requirement, shall be inoperative if
the shares issuable upon exercise of this Option are then registered under the
Securities Act of 1933, as amended (the “Act”), or, if such shares are not then
so registered, counsel to the Company has determined that such written
assurances are not required in the circumstances under the then applicable
federal or state securities laws.



5.   The term of this Option commences on the date hereof and, unless sooner
terminated as set forth below or in the 1995 Plan, terminates on the date which
is ten (10) years from the date of the grant as defined in the 1995 Plan. This
Option shall terminate prior to the expiration of its term as follows: three
(3) months after the cessation of your directorship with the Company and/or its
subsidiaries for any reason, unless (a) such cessation of directorship is due to
your permanent and total disability (within the meaning of Section 22 (e) (3) of
the Code), in which case the Option shall terminate on the earlier of (i) the
date which is ten (10) years from the date of the grant as defined in the 1995
Plan or (ii) the date which is six (6) months after such cessation of
directorship; ( b) such cessation of directorship is due to your death, in which
case the Option shall terminate on the earlier of the date which is ten
(10) years from the date of the grant as defined in the 1995 Plan or the date
which is six (6) months after your death; or (c) such cessation of directorship
is for cause (as defined if the 1995 Plan) whereupon this Option terminates
immediately on the date of your removal from the Board of Directors. In the
event of the cessation of your directorship other than for disability, death or
cause, and in the event you die within the three (3) month period described
above, this Option may be exercised after your death during the one year period
commencing with the cessation of your directorship by the person or persons to
whom your rights under this Option pass by will or by the laws of descent and
distribution. However, in any and all circumstances, this Option may be
exercised following cessation of directorship only as to that number of shares
as to which it was exercisable on the date of cessation of directorship under
the provision of paragraph 1 of this Option.



6.   This Option may be exercised, to the extent specified above, by delivering
written notice, at least ten (10) days prior to the exercise of this Option,
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, or during regular business hours,
together with such additional documentation as the Company may than require
pursuant to Section 7.6 of the 1995 Plan.



7.   This Option is not transferable, except by will or by the laws of descent
and distribution, and is exercisable during your life only by you.



8.   Any notices provided for in this Option or the 1995 Plan shall be given in
writing and shall be effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to

2



--------------------------------------------------------------------------------



 



      you at the address specified below or at such other address as you
hereafter designate by written notice to the Company.



9.   This Option is subject to all the provisions of the 1995 Plan, a copy of
which is attached hereto, and its provisions are hereby made a part of this
Option, including without limitation, the provisions of Section 7 of the 1995
Plan relating to Option provisions, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the 1995 Plan. In the event of a conflict
between the provisions of this Option and those of the 1995 Plan, the provisions
of the 1995 Plan shall control.



10.   The Company is not providing you with advice, warranties, or
representations regarding any of the legal or tax effects to you with respect to
this grant. You are encouraged to seek legal or tax advice from your own legal
and tax advisers as soon as possible.



11.   By accepting this grant and the shares of Common Stock covered thereby,
and by signing this instrument, you acknowledge that you are familiar with the
terms of the grant and the 1995 Plan, that you have been encouraged by the
Company to discuss the grant and the 1995 Plan with your own legal and tax
advisers, and that you agree to be bound by the terms of the grant and the 1995
Plan.

Dated this Grant Date.

            ITLA Capital Corporation
      By           Duly authorized on behalf of the        Compensation
Committee of the
Board of Directors     

The undersigned:



(a)   Acknowledges receipt of the foregoing Option and understands that all
rights and liabilities with respect to this Option are set forth in the Option
and the 1995 Plan; and



(b)   Acknowledges that as of the date of the grant of this Option, it sets
forth the entire understanding between the undersigned Optionee and the Company
regarding the acquisition of stock in the Company and supersedes all prior oral
and written agreements on that subject.

                          Director Name      Street Address
City, State Zip Code     

3